ORDER
PER CURIAM.
Dorsett Harry Gant (hereinafter, “Appellant”) appeals the judgment following a jury verdict finding him guilty of tampering with a judicial officer which resulted in the imposition of a suspended execution of sentence. Appellant claims the trial court erred by: (1) failing to sever his trial from that of several pro se defendants; (2) admitting post-conspiracy statements from the pro se defendants; (3) admitting impermissible opinion testimony elicited by the pro se defendants; (4) admitting evidence of uncharged misconduct and prior acts; (5) allowing the State to make inflammatory comments during closing argument; (6) disallowing trial counsel to argue an adverse inference to the jury; and (7) imposing an increased sentence against Appellant.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).